Citation Nr: 0911306	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  94-39 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
generalized anxiety disorder with depressive features for the 
period prior to March 6, 2000.

2.  Entitlement to an evaluation in excess of 50 percent for 
generalized anxiety disorder with depressive features for the 
period commencing March 6, 2000. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a private psychiatrist


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 until 
his retirement from the United States Army in February 1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 1993 by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the disability 
evaluation for the veteran's service-connected psychiatric 
disability from zero percent to 10 percent from March 27, 
1992.  During the pendency of this appeal, a rating decision 
in June 2002 granted an increased evaluation of 50 percent 
for generalized anxiety disorder with depressive features 
effective March 6, 2000, the date of a hearing at the RO 
before a hearing officer at which a report by a private 
psychiatrist who had treated the veteran was received as 
evidence, and rating action by the RO in February 2005 
granted an increased evaluation of 30 percent for generalized 
anxiety disorder with depressive features prior to March 6, 
2000.

In September 2003, the Board remanded this case for further 
development of the evidence.  The case was returned to the 
Board in April 2005.  

In March 2006, the Board affirmed the RO's denial of 
increased ratings for the Veteran's generalized anxiety 
disorder.  The Veteran appealed this case to the U.S. Court 
of Appeals for Veterans Claims (Court).  In October 2006, the 
VA General Counsel and the Veteran's attorney filed a joint 
motion for remand.  The Court approved the joint motion that 
month, vacating and remanding the March 2006 Board decision.  

In May 2007, the Board again affirmed the RO's denial of 
higher evaluations for the veteran's generalized anxiety 
disorder.  The Veteran again appealed that decision to the 
Court.  In November 2008, the VA General Counsel and the 
appellant's attorney filed a joint motion with the Court.  
The Court approved that joint motion the following month, 
vacating the May 2007 Board decision and remanding the matter 
to the Board for compliance with the instructions in the 
joint remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As provided in the Joint Motion granted by the Court in 
December 2008, VA and the Veteran (the Parties) agreed that 
remand to the Board was necessary, in part, so that VA could 
develop and adjudicate a claim for a total rating based on 
individual unemployability due to service connected 
disability (a TDIU), obtain a social and industrial survey, 
collect any outstanding relevant records of treatment of the 
Veteran since March 2006, and provide a contemporaneous 
examination with regard to the veteran's service connected 
psychiatric disability.  In order to accomplish these agreed 
upon actions, the Board must remand the matter to the RO.  

The Parties have agreed that a "reasonable raised" TDIU 
claim remains unadjudicated.  The Board has reviewed the 
claims file to determine the procedural posture of the 
Veteran's TDIU claim.  This review reveals that the Veteran 
has already perfected an appeal to the Board of the RO's 
denial of a TDIU in March 2003.  

Documents related to the Veteran's claim are physically 
located in the claims file in a position (i.e. on top of the 
Board's decisions rendered in 2006 and 2007) that indicates 
that the documents were not associated with the claims file 
at the time the Board rendered its decisions in 2006 and 
2007.  Nor is any record of an appeal of a decision 
adjudicating a TDIU found in the BVA's Veterans Appeals 
Contact and Locator System (VACOLS).  

Associated with the claims file is a letter addressed to the 
Veteran and dated January 14, 2003.  This letter informed the 
Veteran that the RO had certified to the Board his appeal of 
the rating assigned for his generalized anxiety disorder.  
This letter is physically located in the claims file beneath 
the Board's March 2006 and May 2007 decisions.  

Filed in the claims file (later in physical order than the 
file copy of the May 2007 Board decision) is a claim for TIDU 
received by the RO on January 24, 2003, later than the 
January 14, 2003 letter certifying the Veteran's appeal to 
the Board.  This is followed by a rating decision, dated 
March 14, 2003, in which the RO denied a TDIU.  A memorandum 
from the Disabled American Veterans, the Veteran's 
representative at the time, is date stamped as received by 
the RO three days later and expresses disagreement with that 
decision to deny a TDIU.  This is followed by a Statement of 
the Case dated June 11, 2003 and a VA Form 9 substantive 
appeal received by the RO on June 24, 2003.  

These documents show that the Veteran's claim for a TDIU has 
been adjudicated by the RO and an appeal of that decision has 
been perfected to the Board.  See 38 U.S.C.A. § 7105.  

There is no decision by the Board adjudicating the Veteran's 
appeal of the January 2003 rating decision that denied a 
TDIU.  

While the Board has jurisdiction over the veteran's appeal 
regarding a TDIU, the Board cannot render a decision on this 
issue until the development explained below is completed.  

In the Joint Motion, the Parties noted that the Social 
Security Administration (SSA) determined that the Veteran was 
disabled in April 1993 and that there were no SSA disability 
records associated with the claims file.  On remand, the RO 
should make efforts to obtain these records and either 
associate the records, or a negative reply, with the claims 
file.  

The Parties noted that, in a March 2005 report, Dr. Julio 
Fontanez, indicated that he has continued to treat the 
Veteran.  The Parties also agreed that VA has failed to 
collect records of private or VA treatment since the Court 
vacated the March 2006 Board decision.  

To ensure compliance with the Joint Motion, on remand, the RO 
should send the Veteran and his representative a letter 
asking that the Veteran list the VA facilities at which he 
has been treated since January 2006, if any, and any private 
treatment he has received since January 2006.  This letter 
should also request that the Veteran execute VA Form 21-
4142(s) authorizing release of any private treatment records 
to VA.  The RO should then obtain any outstanding VA 
treatment records, and, if the Veteran provides the necessary 
release of information forms, assist the Veteran in obtaining 
any private treatment records not already associated with the 
claims file.  

Regardless of whether the Veteran responds, the RO should 
request records of the Veteran's treatment at the San Juan VA 
Medical Center (VAMC).  

The Veteran should be scheduled for a VA examination to 
determine the extent of disability resulting from his service 
connected generalized anxiety disorder and his service 
connected burn scars of the face and neck, as well as to 
determine whether his service connected disabilities render 
him unable to secure and maintain a substantially gainful 
occupation.  

The Parties have also agreed that, because a TDIU is at 
issue, a social and industrial survey should be conducted.  
This must also be accomplished on remand.   

Recently, Court has clarified the notice required by the 
Veterans Claims Assistance Act of 2000 (VCAA) as applicable 
to a claim for an increased rating.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  In an earlier decision, 
the Court explained the VCAA notice required as to assignment 
of effective dates.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  On remand, the RO should send the Veteran and 
his representative a letter informing the Veteran of VCAA 
notice with regard to his claims on appeal, including notice 
with regard to a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his 
representative a letter providing the 
Veteran with VCAA notice as to the 
evidence required to substantiate his 
claims for an increased rating for his 
generalized anxiety disorder and for a 
TDIU, as well as VA's and the Veteran's 
respective duties in obtaining evidence.  
See 38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159; Dingess v. Nicholson, 
19 Vet. App. 473 (2006); Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  

This letter should also request that the 
Veteran identify the VA facilities at 
which he has received treatment since 
January 2006 and identify the private 
providers who have rendered relevant 
treatment to the Veteran since January 
2006.  He should be asked to execute the 
proper documents so that VA can assist him 
in obtaining private treatment records.  
In particular, he should be asked to 
execute the proper documents so that VA 
can obtain records of treatment of the 
Veteran by Dr. Julio Fontanez since 
January 2006.  

2.  Request from the Social Security 
Administration (SSA) all records related 
to the veteran's claim for Social Security 
disability benefits, including all medical 
records and copies of all decisions or 
adjudications; and associate the records 
with the claims file.  If no records are 
available, a negative reply should be 
obtained and associated with the claims 
file.

Obtain all outstanding VA treatment 
records of the Veteran since January 2006.  
If the Veteran fails to identify the VA 
facilities at which he has been treated 
since January 2006, the RO must still 
request records of treatment of the 
Veteran at the San Juan VAMC.  

To the extent that the Veteran identifies 
private treatment providers and provides 
for release of information to VA of those 
records, assist the Veteran in obtaining 
identified private treatment records 
including records of treatment by Dr. 
Julio Fontanez.  

Associate all records obtained with the 
claims file.  If any of the identified 
records are not obtained, associate with 
the claims file evidence of efforts to 
assist the Veteran in obtaining those 
records.  

3.  Schedule the Veteran for a VA 
examination by mental health professional 
with regard to his service connected 
generalized anxiety disorder.  The claims 
file and a copy of this REMAND must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  All necessary tests 
should be performed.  

The examiner is asked to provide the 
following in his or her report:

(i)  State the nature, extent and severity 
of the veteran's generalized anxiety 
disorder.  Include in the report all 
pertinent complaints, symptoms and 
clinical findings, and comment on the 
social and occupational impairment caused 
by his generalized anxiety disorder.  

(ii)  Based on examination findings and 
other evidence contained in the claims 
file, the examiner is asked to offer an 
opinion as to whether it is at least as 
likely as not that the veteran is unable 
to obtain or maintain substantially 
gainful employment solely as a result of 
his generalized anxiety disorder.  The 
examiner should consider the veteran's 
education, experience, and occupational 
background in determining whether the 
veteran is unable to secure or maintain 
gainful employment in light of his 
generalized anxiety disorder (standing 
alone).  The examination report must 
include a complete rationale for all 
opinions and conclusions expressed.

If the examiner is unable to determine 
this employability question the examiner 
is asked to so state and explain why he or 
she is unable to do so.

4.  Schedule the Veteran for a VA skin 
examination with regard to his service 
connected burn scars of the face and neck.  
The claims file and a copy of this REMAND 
must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  All 
necessary tests should be performed.  

(ii) Based on examination findings and 
other evidence contained in the claims 
file, the examiner is asked to offer an 
opinion as to whether it is at least as 
likely as not that the veteran is unable 
to obtain or maintain substantially 
gainful employment solely as a result of 
his burn scars of the face and neck.  The 
examiner should consider the veteran's 
education, experience, and occupational 
background in determining whether the 
veteran is unable to secure or maintain 
gainful employment in light of his 
service-connected disabilities (standing 
alone).  The examination report must 
include a complete rationale for all 
opinions and conclusions expressed.

5.  Schedule the Veteran for a social and 
industrial survey in order to identify the 
degree of social and occupational 
impairment attributable to the Veteran's 
service connected disabilities 
(generalized anxiety disorder and burn 
scars of the face and neck).  A report of 
this survey must be associated with the 
claims file.  

6.  After ensuring compliance with the 
instructions above, readjudicate the 
veteran's claims on appeal, as listed on 
the title page of this REMAND.  If any 
determination remains adverse to the 
veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and afford the 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




